[*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended . Exhibit 10.6 Amendmen t #1 to Manufacturing Services Agreement Between Patheon Pharmaceuticals, Inc. and AcelRx Pharmaceuticals, Inc. WHEREAS Patheon Pharmaceuticals Inc. (“ Patheon ”) and AcelRx Pharmaceuticals, Inc. (" AcelRx "), have entered into a Manufacturing Services Agreement effective December 12, 2012 (the “ Agreement ”). Patheon and AcelRx are each a “Party” and are collectively the “Parties.” AND WHEREAS the Parties wish to amend the Agreement. NOW THEREFORE , in consideration of the premises hereof and the mutual covenants and conditions hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto, intending to be legally bound, hereby agree as follows: 1. Section 1.1 (Definitions) of the Agreement is amended as follows: ● “
